On Motion for Rehearing.
In overruling appellee's motion for rehearing, the majority of the court agree with appellee that the statement in our original opinion that "the evidence as a whole, we think, conclusively shows that before appellee's injury occurred he knew that the nails given him for use were coated and that they were to some extent more apt to fly than ordinary uncoated nails," is not justified by the record. The testimony of appellee set out in the opinion might well be construed as an admission by him that he knew the nails he was using were coated with a substance which would make them more apt to fly than ordinary nails; but when his testimony is taken as a whole, we do not think the evidence is conclusive upon this question.
We are, however, of the opinion that considering the undisputed evidence as to the obvious condition of the nails and as to the appellee's long experience as a car repairer, which fact was known to appellant when he entered its service, and the long and general use of these nails, especially in the kind of work in which they were given appellee for use, reasonable minds cannot differ in the conclusion that appellant in the exercise of ordinary care could have assumed that appellee knew all about the kind of nails he was using, and that appellant was not negligent in failing to inform him that the nails were coated and more apt to fly than ordinary nails.
We also think that the following statement in our original opinion is misleading:
"Admitting that appellant knew, as any one experienced in driving nails did, that all kinds of nails would fly when being driven with a hammer, and that the nails like those furnished appellee with which to do his work would, to some extent, fly more than ordinary nails, there is no evidence showing that any such injury as was suffered by appellee, or any other like injury, had theretofore resulted by reason of the use of the nails furnished, though such nails had been in common use by appellant and others in building and repairing cars for many years, and though appellee had used them a day and a half prior to his injury."
If appellant was negligent in not warning appellee that the nails furnished him were more dangerous than ordinary nails, it would be liable to appellee for any damage thereby caused which was the natural and reasonable result of such negligence, regardless of whether the evidence in this case shows that a like injury to that sustained by appellee had previously resulted from the use of these nails. The preceding portion of the paragraph of the opinion from which the above statement is copied correctly states the rule that appellant could only be held liable for such injury and damage as it could reasonably anticipate might result from its failure to warn appellee, but its application is not called for by the facts of this case. *Page 633